Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an antenna, wherein the antenna extends through a plane containing the light emitting elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the US application 14/512,669 as discussed on page 7 of the response filed 8/3/2022 is not a parent application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  Line 2, “luminaire” appears to be “lighting system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 11 recites “an antenna, wherein the antenna extends through a plane containing the light emitting elements”, which is not disclosed in the specification.  The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 11.  As discussed above, the US application 14/512,669 as stated on page 7 of the response filed 8/3/2022 is not a parent application.
Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon claim 11.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bora et al. (US2013/0063042 A1, hereinafter referred to as Bora).
Regarding claim 1, Bora discloses a method for lighting system (lighting device (II Device) 140, paragraphs [0079]-[0080]; Fig. 1, IID1 2500, Fig. 25) operation (Figs. 23, 24), comprising: 
generating an independent wireless network (“a mesh network (a lighting system)”, “a network of II Devices”, paragraph [0165]) within range of a local external wireless network (Wi-Fi, paragraphs [0167], Fig. 25) hosted by a router (Wireless Devices 1-3 (WD1-WD3), Fig. 25, paragraph [0167]), wherein the independent wireless network and the local external wireless network are separate (Fig. 25);
connecting to the local external wireless network (Wireless Devices 1-3 (WD1-WD3), Fig. 25, paragraph [0167]) using a set of wireless credentials stored onboard the lighting system (Fig. 44, para [0237]); 
receiving information (“light setting command”) over the independent wireless network (paragraphs [0076]-[0078], [0090], [0162]-[0167]); 
when the information comprises operation instructions (“light setting commands”), operating a set of light emitting elements according to the operation instructions (paragraph [0162]-[0167]; Figs. 23-25); and 
when the information is not addressed to the lighting system, forwarding the information using the local external wireless network to an endpoint identified by the information (Fig. 28, paragraphs [0189], [0205], [0256]).
Regarding claim 2, Bora discloses the method of Claim 1, wherein the local external wireless network comprises Wi-Fi (paragraph [0090]).
Regarding claim 3, Bora discloses the method of Claim 1, wherein the endpoint comprises an independent wireless network of a different lighting system (IID, Fig. 25; paragraph [0076], [0165], [0168], [0169]).
Regarding claim 4, Bora discloses the method of Claim 1, wherein the endpoint comprises a central router (WD, Fig. 25; paragraph [0076], [0167]).
Regarding claim 5, Bora discloses the method of Claim 1, wherein the information is received over the local external wireless network from a remote device (paragraphs [0076], [0176]).
Regarding claim 6, Bora discloses the method of Claim 5, wherein the remote device comprises a mobile device (paragraph [0076], [0176]).
Regarding claim 7, Bora discloses the method of Claim 5, wherein the lighting system comprises the set of light emitting elements (122a, 122b, Fig. 1; paragraph [0079]).
Regarding claim 8, Bora discloses the method of Claim 1, wherein the information is received over the local external wireless network from a different lighting system (IID1-8, Fig. 25, paragraphs [0076], [0090], [0167], [0174], [0178]).
Regarding claim 9, Bora discloses the method of Claim 1, further comprising resetting the lighting system (paragraph [0123]).
Regarding claim 10, Bora discloses the method of Claim 9, wherein resetting the lighting system comprises: 
detecting a predetermined power cycle pattern (when DC voltage is present, paragraph [0084]); 
erasing a set of credentials from a memory (4510, 4614; Figs. 45, 46) in response to detecting the predetermined power cycle pattern (when DC voltage is present and hard/soft reset is processed, 4504, 4604; Figs. 45, 46); and 
operating the set of light emitting elements according to default operation instructions (4512, 4616; Figs. 45, 46).

Regarding claim 11, Bora discloses a lighting system (lighting device (II Device) 140, paragraphs [0079]-[0080]; Fig. 1), comprising: 
a set of light emitting elements (122a, 122b; paragraph [0079]); 
onboard storage (Memory 108) configured to store a set of wireless network credentials (Fig. 44; para [0237]); 
a wireless communication module (112, 114, Fig. 1) configured to generate an independent wireless network (“a mesh network (a lighting system)”, “a network of II Devices”, paragraph [0165]) and configured to connect to a local external wireless network (paragraphs [0090], [0167]) using the set of wireless network credentials; and 
a reset module (116), configured to erase (4510, 4614; Figs. 45, 46) the set of wireless network credentials when a set of reset conditions are satisfied (4504, 4604; Figs. 45, 46) and 
an antenna (114, Fig. 1, paragraphs [0091], [0149]), wherein the antenna extends (antenna 114 connection) through a plane (LED Board 136, Fig. 19) containing the light emitting elements (“part of the main board inside the II Bulb 1800”, paragraph [0149]).
Regarding claim 12, Bora discloses the lighting system of Claim 11, wherein the wireless communication module comprises a border router configured to forward wireless packets to a central router (intended, see paragraphs [0076], [0090], [0162]-[0167]).
Regarding claim 13, Bora discloses the lighting system of Claim 12, wherein the border router is further configured to forward wireless packets to the independent network of different lighting system (intended, see paragraphs [0076], [0090], [0162]-[0167]).
Regarding claim 14, Bora discloses the lighting system of Claim 11, wherein the wireless communication module is a repeater (intended, see paragraphs [0076], [0090], [0162]-[0167]).
Regarding claim 15, Bora discloses the lighting system of claim 11, further comprising a processing system (106) configured to control operation of the set of light emitting elements based on a set of operation instructions (paragraph [0162]; Fig. 23).
Regarding claim 16, Bora discloses the lighting system of Claim 15, wherein the set of operation instructions are received by the wireless communication module (paragraph [0162]; Fig. 23).
Regarding claim 17, Bora discloses the lighting system of Claim 15, wherein the set of operations instructions are received from a remote device, wherein the remote device is associated with the set of wireless network credentials (paragraph [0076]; Fig. 44, para [0237]).
Regarding claim 18, Bora discloses the lighting system of Claim 17, wherein the remote device comprises a mobile device (paragraph [0076]).
Regarding claim 19, Bora discloses the lighting system of Claim 11, wherein the set of light emitting elements comprises two sets of LEDs (122a, 122b), each with different light properties (paragraph [0079]).
Regarding claim 20, Bora discloses the lighting system of Claim 11, wherein the lighting system is controlled based on default operation instructions (4512, 4616; Figs. 45, 46) after the set of wireless network credentials are erased.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. Applicant argued on pages 7 and 8, that “The reference fails to teach or suggest "generating an independent wireless network within range of a local external wireless network hosted by a router, wherein the independent wireless network and the local external wireless network are separate" as recited in Claim 1 or "a wireless communication module configured to generate an independent wireless network and configured to connect to a local external wireless network" as recited in Claim 11.”  Examiner does not agree.  Bora teaches “generating an independent wireless network (“a mesh network (a lighting system)”, “a network of II Devices”, paragraph [0165]) within range of a local external wireless network (Wi-Fi, paragraphs [0167], Fig. 25) hosted by a router (Wireless Devices 1-3 (WD1-WD3), Fig. 25, paragraph [0167]), wherein the independent wireless network and the local external wireless network are separate (Fig. 25).  Applicant further argued that “The reference also fails to teach or suggest "an antenna, wherein the antenna extends through a plane containing the light emitting elements" as recited in Claim 11.”  Examiner does not agree.  Bora teaches “an antenna (114, Fig. 1, paragraphs [0091], [0149]), wherein the antenna extends (through an inherent antenna 114 connection) through a plane containing the light emitting elements (LED Board 136, Fig. 19; “the antenna 114 might be built into the physical structure of the II Bulb 1800 or be part of the main board inside the II Bulb 1800”, paragraph [0149]).  Therefore, the rejection is maintained.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844